STATEMENT OF ADDITIONAL INFORMATION May 1, 2017, as revised or amended, May 2, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). Fund shares are offered only to variable annuity and variable life insurance separate accounts established by Participating Insurance Companies to fund the Policies. Individuals may not purchase shares of any fund directly from the fund. The Policies are described in the separate prospectuses issued by the Participating Insurance Companies. The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Classes Fiscal Year End Prospectus Date Dreyfus Investment Portfolios DIP Core Value Portfolio CVP Initial Shares December 31 st May 1 st Service Shares MidCap Stock Portfolio MCSP Initial Shares December 31 st May 1 st Service Shares Small Cap Stock Index Portfolio SCSIP Initial Shares December 31 st May 1 st Technology Growth Portfolio TGP Initial Shares December 31 st May 1 st Service Shares The Dreyfus Sustainable U.S. Equity Portfolio, Inc. DSUSEP Initial Shares December 31 st May 1 st Service Shares IPSRG-SAI-0517A TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-6 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-11 Manager's and Sub-Advisers' Compensation I-11 DISTRIBUTOR'S COMPENSATION I-12 SECURITIES OF REGULAR BROKERS OR DEALERS I-12 COMMISSIONS I-13 PORTFOLIO TURNOVER VARIATION I-14 SHARE OWNERSHIP I-15 PART II INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-1 Small Cap Stock Index Portfolio II-4 INVESTMENT RESTRICTIONS II-4 Fundamental Policies II-5 Nonfundamental Policies II-8 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-9 SHAREHOLDER SERVICES PLAN II-10 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-10 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-11 Expense Arrangements II-11 Small Cap Stock Index Portfolio II-11 The Dreyfus Sustainable U.S. Equity Portfolio, Inc. II-11 Index Licensing Disclosures (Small Cap Stock Index Portfolio only) II-11 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-11 PART III HOW TO BUY SHARES III-1 Converting Shares III-1 HOW TO REDEEM SHARES III-1 Redemption Commitment III-2 Suspension of Redemptions III-2 EXCHANGE PRIVILEGE III-2 DISTRIBUTION PLANS III-2 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-3 All Funds other than the Government Money Market Portfolio III-3 Equity Securities III-3 Common Stock III-3 Preferred Stock III-4 Convertible Securities III-4 Synthetic III-5 Warrants III-5 IPOs III-5 Fixed-Income Securities III-5 U.S. Government Securities III-6 Corporate Debt Securities III-7 Ratings of Securities; Unrated Securities III-7 High Yield and Lower-Rated Securities III-7 Zero Coupon, Pay-In-Kind and Step-Up Securities III-9 Inflation-Indexed Securities III-9 Variable and Floating Rate Securities III-10 Loans III-10 Participation Interests and Assignments III-13 Mortgage-Related Securities III-14 Asset-Backed Securities III-18 Municipal Securities III-18 Real Estate Investment Trusts (REITs) III-22 Money Market Instruments III-22 Bank Obligations III-22 Repurchase Agreements III-22 Commercial Paper III-22 Foreign Securities III-22 Emerging Markets III-24 Depositary Receipts and New York Shares III-26 Investment Companies III-26 Private Investment Funds III-27 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-27 Derivatives III-27 Futures Contracts III-30 Options III-31 Swap Agreements III-32 Credit Linked Securities III-34 Credit Derivatives III-34 Combined Transactions III-34 Future Developments III-35 Foreign Currency Transactions III-35 Short-Selling III-36 Lending Portfolio Securities III-36 Borrowing Money III-37 Borrowing Money for Leverage III-37 Reverse Repurchase Agreements III-37 Forward Commitments III-37 Illiquid Securities III-38 Illiquid Securities Generally III-38 Section 4(2) Paper and Rule 144A Securities III-38 Non-Diversified Status III-38 Cyber Security Risk III-39 Investments in the Technology Sector III-39 Government Money Market Portfolio III-39 Ratings of Securities III-39 Treasury Securities III-40 U.S. Government Securities III-40 Repurchase Agreements III-40 Bank Obligations III-41 Bank Securities III-42 Floating and Variable Rate Obligations III-42 Participation Interests III-42 Asset-Backed Securities III-42 Commercial Paper III-42 Investment Companies III-43 Foreign Securities III-43 Illiquid Securities III-43 Borrowing Money III-43 Reverse Repurchase Agreements III-43 Forward Commitments III-43 Interfund Borrowing and Lending Program III-43 Lending Portfolio Securities III-44 RATING CATEGORIES III-44 S&P III-44 Moody's III-46 Short-Term Ratings III-47 Fitch III-48 Corporate Finance Obligations — Long-Term Rating Scales III-48 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-49 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-49 DBRS III-50 Long Term Obligations III-50 Commercial Paper and Short Term Debt III-50 ADDITIONAL INFORMATION ABOUT THE BOARDS III-51 Boards' Oversight Role in Management III-51 Board Composition and Leadership Structure III-52 Additional Information About the Boards and their Committees III-52 MANAGEMENT ARRANGEMENTS III-52 The Manager III-52 Sub-Advisers III-53 Newton III-53 Sarofim & Co. III-53 TS&W III-53 Index Manager III-53 Portfolio Managers and Portfolio Manager Compensation III-53 Mellon Capital III-53 Newton III-54 Sarofim & Co. III-54 Standish III-55 TBCAM III-55 Certain Conflicts of Interest with Other Accounts III-55 Code of Ethics III-56 Distributor III-56 Transfer and Dividend Disbursing Agent and Custodian III-57 Annual Anti-Money Laundering Program Review III-57 Funds' Compliance Policies and Procedures III-57 DETERMINATION OF NAV III-58 Valuation of Portfolio Securities (funds other than the Government Money Market Portfolio) III-58 Valuation of Portfolio Securities (Government Money Market Portfolio only) III-59 Calculation of NAV III-59 Expense Allocations III-59 NYSE Closings III-59 DIVIDENDS AND DISTRIBUTIONS III-59 Government Money Market Portfolio III-60 TAXATION III-60 Taxation of the Funds III-60 Diversification Requirements of Section 817(h) III-62 Passive Foreign Investment Companies III-62 Taxes on Non-U.S. Income and Investments III-63 Foreign Currency Transactions III-63 Financial Products III-63 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-63 Inflation-Indexed Treasury Securities III-63 Certain Higher-Risk and High Yield Securities III-64 Investing in Mortgage Entities III-64 Investor Tax Matters III-64 PORTFOLIO TRANSACTIONS III-64 Trading the Funds' Portfolio Securities III-64 Soft Dollars III-66 IPO Allocations III-67 DISCLOSURE OF PORTFOLIO HOLDINGS III-68 Policy III-68 SUMMARY OF THE PROXY VOTING POLICY AND PROCEDURES OF THE DREYFUS FAMILY OF FUNDS III-70 Proxy Voting By Dreyfus III-70 Voting Proxies of Designated BHCs III-71 Proxy Voting by Newton III-72 SUMMARIES OF THE VOTING GUIDELINES III-72 Summary of the BNY Mellon Voting Guidelines III-73 Summary of the ISS Guidelines III-80 ISS Global Voting Principles III-80 Accountability III-80 Stewardship III-80 Independence III-80 Transparency III-80 Regional Policy and Principles – Americas III-80 Regional Policy and Principles – Europe, Middle East and Africa III-84 Regional Policy and Principles – Asia-Pacific III-85 Newton Guidelines III-90 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-92 Massachusetts Business Trusts III-92 Fund Shares and Voting Rights III-92 GLOSSARY III-93 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 – present) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011 – present) Annaly Capital Management, Inc., Director (2014 – present) Isabel P. Dunst Board Member Of Counsel to the law firm of Hogan Lovells LLP (2015 – present; previously, Partner in the firm) N/A Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 – present) Chairman of the Avery Fisher Artist Program (1997 – 2014) Movado Group, Inc., Director (2003 – present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self-sufficiency of youth from disadvantaged circumstances (1995 – 2012) N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993 – present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 – present) 1 Each of the Independent Board Members serves on the boards' audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. Interested Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years J. Charles Cardona 1 Board Member Retired. President and a Director of the Manager (2008 – 2016) Chairman of the Distributor (2013 – 2016; Executive Vice President, 1997 – 2013) N/A I-2 Gordon J. Davis 2 Board Member Partner in the law firm of Venable LLP (2012 – present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 – 2012) Consolidated Edison, Inc., a utility company, Director (1997 – 2014) The Phoenix Companies, Inc., a life insurance company, Director (2000 – 2014) 1 Mr. Cardona is deemed to be an Interested Board Member of all of the funds because of his previous positions with the Manager and its affiliates. Mr. Cardona does not serve on the boards' audit, nominating, compensation or litigation committees. 2 Mr. Davis is deemed to be an Interested Board Member of DSUSEP as a result of his affiliation with Venable LLP, which provides legal services for DSUSEP. Mr. Davis serves on the audit, nominating, compensation and litigation committees for each fund except DSUSEP. The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis DIP DSUSEP Each board member, except for Ms. Bovich and Mr. Cardona, has been a Dreyfus Family of Funds board member for over twenty years. Ms. Bovich has been in the asset management business for 40 years, and Mr. Cardona was an employee of Dreyfus for over 30 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino I-3 served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College's endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Isabel P. Dunst – Ms. Dunst has been practicing law for almost 40 years. Half of her career was spent at the U.S. Department of Health and Human Services, including serving as the Deputy General Counsel, the senior career legal position. Ms. Dunst currently is Of Counsel to Hogan Lovells LLP, a Washington based international law firm, which she joined in 1990. Ms. Dunst was a partner of the firm for approximately 20 years. Ms. Dunst currently serves on the Board of Governors of Hebrew Union College – Jewish Institute of Religion. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served as President of Lincoln Center for the Performing Arts and Chairman of the Avery Fisher Artist Program; he is now President Emeritus of Lincoln Center for the Performing Arts. · Robin A. Melvin – Since 2014, Ms. Melvin has served as a Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc. (emeritus), Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently I-4 serves on the board of Blue Cross Blue Shield of Massachusetts. She has also served on the boards of several public companies and charitable organizations, including serving as chair of the advisory board of Pepsico African American. Interested Board Members · J. Charles Cardona – Mr. Cardona was the President and a Director of Dreyfus and the Chief Executive Officer of BNY Mellon Cash Investment Strategies, a division of Dreyfus, until he retired in 2016. From 2013 to 2016, Mr. Cardona served as Chairman of the Distributor, and he previously served as an Executive Vice President, from 1997 to 2013. He also served as President of the Institutional Services Division of the Distributor. He joined the Institutional Services Division in 1985 with management responsibility for all Institutional Operations and Client Service units. Prior to joining the Institutional Services Division, he served as Assistant Director of Sales and Services in Dreyfus Retail Division of the Distributor, which he joined in 1981. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations. Prior to joining the firm in 2012, Mr. Davis was a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012. Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). He also served as a Director of Consolidated Edison, Inc., a utility company, and The Phoenix Companies, Inc., a life insurance company. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DIP 4 0 0 0 0 DSUSEP 4 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds, in each case as of December 31, 2016. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis J. Charles Cardona DIP None None None None None None None None None DSUSEP None None None None None None None None None I-5 Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis J. Charles Cardona Aggregate holdings of funds in the Dreyfus Family of Funds Over $100,000 None Over $100,000 Over $100,000 Over $100,000 $50,001-$100,000 $50,001-$100,000 None Over $100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on April 3, 2017. As of December 31, 2016, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2016, were as follows: † Independent Board Members Fund Joseph S. DiMartino * Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley DIP DSUSEP Total compensation from the funds and fund complex (**) I-6 Interested Board Members Emeritus Board Members Fund J. Charles Cardona 1 Gordon J. Davis Clifford L. Alexander Whitney I. Gerard George L. Perry Philip Toia 2 DIP $0 DSUSEP $0 Total compensation from the funds and fund complex (**) $0 † Amounts shown do not include expenses reimbursed to board members for attending board meetings. *
